Case 9:18-cv-80176-BB Document 115 Entered on FLSD Docket 03/13/2019 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

             plaintiffs,
  v.                                                             Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/
          JOINT MOTION SUBMITTING ALTERNATE CONFIDENTIALITY ORDERS
          RELATED TO THE IMAGES OF DAVE KLEIMAN’S ELECTRONIC DEVICES
             During the March 7, 2019, discovery conference, Magistrate Judge Reinhart ordered the

  parties to submit a proposed confidentiality order that would govern AlixPartner’s analysis of the

  forensic copies of images of Dave Kleiman’s electronic devices, which plaintiffs must produce by

  March 14, 2019.1 The parties have met and conferred multiple times to draft a proposed

  confidentiality order but have been unable to reach an agreement. For that reason, the parties jointly

  move for the entery of a confidentiality order, but each submit their proposed version and request

  that the Court enter one of them. Dr. Wright’s proposed order is attached as Exhibit A and Plaintiffs’

  proposed order is attached as Exhibit B. The parties briefly state their respective positions below.

             Defendant: Plaintiffs’ proposed confidentiality order is overly complicated and will

  further delay defendant’s ability to discover what happened to the data that was stored on Dave’s

  electronic devices. AlixPartners cannot provide a meaningful report to defendant without

  disclosing the folder names and file paths. Under plaintiffs’ proposed order, defendant would have

  to wait an additional ten days to receive that essential information. Plaintiffs argue that they must



  1
      Hrg. Tr. 59:5-19.
Case 9:18-cv-80176-BB Document 115 Entered on FLSD Docket 03/13/2019 Page 2 of 5




  review the folder names and file paths for privilege, but it is hard to imagine a circumstance where

  such a privilege would exist. The folder names and file paths are on Dave’s computers (that were

  used by Ira after Dave’s death); neither of them are attorneys.

          Further, in plaintiffs’ proposed confidentiality order, they include a footnote hypothesizing

  about a “hot docs” folder containing a list of files names, which would then “reveal which

  documents plaintiffs believes are ‘Hot.’” But plaintiffs’ fears are already addressed by Dr.

  Wright’s proposed confidentiality order, which prohibits AlixPartners from disclosing any

  document file names without plaintiffs’ authorization and before plaintiffs review the file names

  for privilege. Thus, even if plaintiffs’ selection of hot documents were privileged (as opposed to

  his attorneys), no privileged information would be revealed.

          Moreover, to the extent that plaintiffs had a legitimate concern regarding potential

  privilege, plaintiffs have had these drives since Dave’s untimely passing in 2013 and have had the

  images of them since January 2019. Plaintiffs have had more than sufficient time to ascertain

  whether the folder names and file paths contain privileged information. Notwithstanding,

  defendant’s counsel offered plaintiffs’ counsel until March 20th to conduct a privilege review of

  the folder names and file paths while AlixPartners conducts its analysis. At which point, plaintiffs’

  counsel would inform AlixPartners which folder names and file paths it could not disclose.

  Plaintiffs refused that offer.

          For the reasons above, Dr. Wright maintains that plaintiffs’ objection is unjustified and

  will lead to unnecessary further delay. Dr. Wright respectfully asks that the Court enter his

  proposed confidentially order, which is attached as Exhibit A.




                                                    2
Case 9:18-cv-80176-BB Document 115 Entered on FLSD Docket 03/13/2019 Page 3 of 5




         Plaintiffs: The Parties disagree on only one issue: whether Plaintiffs should get 10 days to

  review the list of folder names contained on Dave’s drives for privileged work product materials

  before AlixPartners produces that information to Defense counsel. Plaintiffs’ proposed

  confidentially order provides for this review while Defendant’s does not. See Exhibit C (redlined

  comparison of the two proposals).

         But it’s easy to see how folder names might reveal Plaintiffs’ privileged work product. For

  example, a folder structure like the following figure would reveal to Defendant which documents

  Plaintiffs view as “Hot.”




         Plaintiffs’ proposal to prevent disclosure of this protected information only asks that

  Plaintiffs’ counsel be provided 10 days to review all file and folder names before they’re produced

  to defense counsel. Defendant’s sole argument in opposition is that protecting this work product

  simply isn’t worth a 10-day delay.2

         To be sure, 10 days is not a long time to conduct this review. There are over 250,000 files

  on the drives, not counting folders. Assuming it takes 1-second to review a file name, it will take




  2
    Defendant appears not to appreciate the difference between attorney client privileged materials,
  and work product privilege. One doesn’t have to be an attorney to create information protected by
  the work product privilege. Sprit Master Funding, LLC v. Pike Nurseries Acquisition, LLC, 287
  F.R.D. 680, 684 (N.D. Ga. 2012) (“The work product privilege provides a qualified immunity for
  materials prepared in anticipation of litigation by a party, an attorney, or other representatives of the
  party.”) (emphasis added); see also Fed. R. Civ. P. 26(b)(3)(A) (“Ordinarily, a party may not
  discover documents and tangible things that are prepared in anticipation of litigation or for trial by
  or for another party or its representative . . .”) (emphasis added).
                                                     3
Case 9:18-cv-80176-BB Document 115 Entered on FLSD Docket 03/13/2019 Page 4 of 5




  more than 69.4 hours to review this entire list. Furthermore, Defendant’s argument that Plaintiffs

  should have conducted this review sooner is specious since they first requested a full list of all file

  and folder names on March 11, 2019.

         In short, this Court has ordered Plaintiffs to produce, directly to Defendant’s hired expert,

  forensic images of drives that are full of Plaintiffs’ work product. But it did so on the premise that

  Defense counsel would never see protected or privileged information because Plaintiffs would have

  a chance to review everything before it was produced to defense counsel. Now, Defendant is seeking

  to circumvent the Court’s protections and obtain direct access to potentially privileged work

  product. That’s not permitted and this Court shouldn’t allow it. Wiggins v. McHugh, 2011 WL

  13279152 (S.D. Ga. July 26, 2011) (“Even in cases where courts have found computer imaging and

  inspection to be warranted, the courts have nonetheless adopted procedures to protect privilege and

  privacy concerns.”); Genworth Fin. Wealth Mgmt., Inc. v. McMullan, 267 F.R.D. 443, 339 (D. Conn.

  2010) (same).

         Plaintiffs respectfully request the Court enter their version of the protective order to preserve

  Plaintiffs’ privileged work product materials. Defendant would not be prejudiced by waiting a

  maximum of 10 days to receive the list, but forced disclosure may severely prejudice Plaintiffs.



                            CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3), I certify that counsel for the plaintiffs and defendants

  have conferred regarding the relive sought. Both parties agree with the relief sought herein.


  Respectfully submitted,

   Counsel to Plaintiff Ira Kleiman as               Attorneys for Dr. Craig Wright
   Personal Representative of the Estate
   of David Kleiman and W&K Info                     RIVERO MESTRE LLP
    Defense Research, LLC.                           2525 Ponce de Leon Boulevard, Suite 1000

                                                    4
Case 9:18-cv-80176-BB Document 115 Entered on FLSD Docket 03/13/2019 Page 5 of 5



                                                    Miami, Florida 33134
   s/ Velvel (Devin) Freedman                       Telephone: (305) 445-2500
   Velvel (Devin) Freedman, Esq.                    Fax: (305) 445-2505
   BOIES SCHILLER FLEXNER LLP                       Email: arivero@riveromestre.com
   100 SE Second Street, Suite 2800                 Email: jmestre@riveromestre.com
   Miami, Florida 33131                             Email: arolnick@riveromestre.com
   Telephone: (305) 539-8400                        Email: receptionist@riveromestre.com
   Facsimile: (305) 539-1307
   vfreedman@bsfllp.com                             By: s/ Andres Rivero
                                                    ANDRES RIVERO
   Kyle W. Roche, Esq.                              Florida Bar No. 613819
   Admitted Pro Hac Vice                            ALAN H. ROLNICK
   BOIES SCHILLER FLEXNER LLP                       Florida Bar No. 715085
   333 Main Street                                  AMANDA MCGOVERN
   Armonk, NY10504                                  Florida Bar No. 964263
   Telephone: (914) 749-8200                        SCHNEUR KASS
   Facsimile: (914) 749-8300                        Florida Bar No. 100554
   kroche@bsfllp.com


                                   CERTIFICATE OF SERVICE

         I certify that on March 13, 2019, I electronically filed this document with the Clerk of the
  Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.


                                                               /s/ Velvel (Devin) Freedman
                                                               Velvel (Devin) Freedman




                                                   5
